11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Shanna Lynn Hughitt,                          * From the 35th District Court
                                                of Brown County,
                                                Trial Court No. CR23242.

Vs. No. 11-15-00278-CR                        * October 31, 2017

The State of Texas,                           * Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the judgment of the trial court and remand the cause to the
trial court to reform the judgment to reflect a conviction for the offense of
possession with the intent to deliver methamphetamine in the amount of one
gram or more but less than four grams in a drug-free zone and to conduct a
new trial as to punishment only.